DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 11/3/2021, are acknowledged.  Claims 1-5, 7-13 and 23-30 are pending. 

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.

Prior Art Made of Record
	Fardoussi (WO03/051378A2) relates to use of milk fat globules for the manufacture of pharmaceutical compositions for topical treatement of skin disorders and skin wounds.  See Abstract.  “The amount of said milk fat globule may be adjusted between 7% and 70% of the weight of the composition.”  Page 5.  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leonard D. Bowersox on 12/10/2021.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 8:  The method of claim 7, wherein the composition consists of from 25% by weight to 75% by weight milk fat globules, based on the total weight of the composition.
Claim 13:  The method of claim 10, wherein the composition is in the form of a salve and the method comprises applying the salve to the topical infection on the skin.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The methods of independent claims 1 and 7 are amended to recite that the gargle and antiviral compositions, respectively, “consist of” the ingredients and the amounts claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/Primary Examiner, Art Unit 1618